UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUDY DAVIS et al.,

Plaintiffs,

v. Civil Action No. 14-1389 (RJL)

RICHARD SARLES et al.,

Defendants.

W SEP 29 2015
’ Cierk, U 3 Dis

MEMORANDUM OPINION mm for W ("‘01 & Bankrum

Jistrict of Columbia
SeptemberZ ,2015 [#10, #11, #12, #15, #21]

Plaintiff Judy Davis is the mother of co-plaintiffs Zuri, Tavares, and Solomon
Davis. Proceeding pro se, plaintiffs bring this suit alleging violations of their civil rights
against the Washington Metropolitan Area Transit Authority (“WMATA”); Richard
Sarles in his ofﬁcial capacity as Chief Executive of WMATA; several WMATA transit
police officers in their ofﬁcial capacities;l the Metropolitan Police Department (“MPD”);
MPD Chief Cathy Lanier in her official capacity; former United States Attorney for the
District of Columbia Ronald Machen in his individual capacity; and attorney Daniel K.

Dorsey in his individual capacity.2 See generally Compl. [Dkt. #1]. This case is before

 

‘ Plaintiff also sues “Herbert Nichols” in his ofﬁcial capacity as a WMATA employee; however, as
defendant WMATA’s Partial Consent Motion to Dismiss Herbert Nichols [Dkt. #10] makes clear, Mr.
Nichols is not now, nor was he at the time of the alleged incident, an employee of WMATA. Indeed,
plaintiff has no further information on the position or location of this alleged defendant.

2 Plaintiffs’ complaint also names four District of Columbia Superior Courtjudges as defendants;
however, in August 2014, the Court dismissed the complaint against these fourjudges on the ground of
absolute immunity. See Memorandum Opinion and Order [Dkt. #6],

1

the Court on ﬁve separate motions to dismiss.3 Having carefully considered the parties’
pleadings, the relevant case law, and the entire record herein, for the reasons stated
below, defendants’ motions to dismiss are hereby GRANTED.
BACKGROUND

This case arises from Solomon Davis’ (“Mr Davis”) June 2013 encounter with
WMATA transit police ofﬁcers that resulted in his arrest and ensuing searches of his
residence. For the purposes ofthe motions to dismiss, the Court takes all plaintiffs
factual allegations as true. On June 14, 2013, Mr. Davis was riding his bike home when
he was rear—ended twice by “transit ofﬁcer Patrick Brandon/Brandon Patrick driving a
WMATA police cruiser.” Compl. Section IV, 'ﬂ 1. The impact knocked Mr. Davis off of
the bike “and over a fence.” Id. Meanwhile, “several blocks away[,] . . . a suspect
snatched a phone and ﬂed on foot,” but “the transit police were not then in ‘hot pursuit’
when they assaulted Solomon Davis.” Id. 1] 2. Plaintiff further states that the victim
informed the transit ofﬁcers and two MPD ofﬁcers called to the scene that Mr. Davis was
not the suspect, but he was nevertheless “left . . . in the clutches of the transit ofﬁcers,

who [] reported that they found a gun and [ ] placed Solomon under ‘arrest.’” Id. 1] 3-4.
The ofﬁcers then placed Mr. Davis in handcuffs, took him to the hospital “to tend to [his]

injuries," and finally to the MPD’s 5th District Headquarters. Id. ﬂ 4. Eventually, Mr.

 

3 WMATA’s Partial Consent Motion to Dismiss Herbert Nichols [Dkt. #10]; Defendants Richard Sarles,
Colin Dorrity, Erin Cooper, Joseph Lewis, Brandon Patrick, and WMATA’s Motion to Dismiss [Dkt.
#1 1]; Motion of Defendant Daniel K. Dorsey to Dismiss the Complaint, or in the Alternative, for
Summary Judgment [Dkt. #12]; Defendants Metropolitan Police Department and Cathy L. Lanier’s
Motion to Dismiss [Dkt. # 15]; and Federal Defendant United States Attorney Ronald C. Machen Jr’s
Motion to Dismiss the Complaint [Dkt. #21].

the WMATA Compact, DC. Code § 9—1 107.1, does so. Therefore, plaintiffs have failed
to allege facts sufficient to maintain suit against the MPD defendants.
C. Defendant Machen’s Motion to Dismiss

Plaintiffs include defendant U.S. Attorney for the District of Columbia, Ronald
Machen Jr., in their complaint, alleging that he violated plaintiffs’ civil, constitutional,
and human rights by assisting in search warrant requests and pursuing a malicious
prosecution. Compl. Section 11, 11 5. Although plaintiffs have not explicitly invoked
Bivens v. Six Unknown Named Agents ofthe Federal Bureau ofNarcotz'cs, 403 U.S. 388
(1971), because they allege constitutional violations and seek money damages against
defendant Machen in his individual capacity, the complaint could be construed as being
brought under Bz'vens. See Federal Def. U.S. Attorney Ronald D. Machen Jr. Mem. in
Supp. of Mot. to Dismiss Compl. 5—6 [Dkt. #21] (“Def Machen Mem.”). Although the
complaint’s caption indicates that defendant Machen is being sued in his individual
capacity, the complaint’s content indicates otherwise. There are no allegations
implicating defendant Machen in any specific wrongdoing, and plaintiffs even state that
he “is a defendant as the respondeat superior for the [U.S. Attorney’s Ofﬁce].” Compl.
Section II, ‘11 5. The law is clear, however, that Bivens liability cannot rest on a
respondeat superior theory. Iqbal, 556 U.S. at 676 (explaining that in a Bivens action, “a
plaintiff must plead that each Government-ofﬁcial defendant, through the official’s own
individual actions, has violated the Constitution”); see Simpkins v. District of Columbia

Gov 't, 108 F.3d 366, 369 (DC. Cir. 1997) (“Ifthe Bivens defendant is found liable, he

11

becomes personally responsible for satisfying the judgment”). Therefore, I ﬁnd that no
Bivens claim has been properly stated against defendant Machen.6
D. Defendant Dorsey’s Motion to Dismiss

Plaintiffs allege that Daniel K. Dorsey, the attorney appointed by the court to
represent Mr. Davis in his criminal case, “knowingly and deliberately denied Solomon
Davis of his right to the competent, adequate, and effective representation” and generally
supported the alleged conspiracy because he “made no effort to discuss the
aforementioned legal issues, go over the allegations made, or in any way showed any
interest other than convincing Solomon Davis to plead guilty.” Compl. Section V, 1] 9.
As is true for the other defendants in this case, plaintiffs’ assertions regarding defendant
Dorsey’s involvement in the alleged conspiracy are insufficient as a matter of law.
Plaintiffs’ complaint is completely devoid of any allegations that suggest, either directly
or indirectly, that defendant Dorsey reached an agreement with the other defendants to
violate plaintiffs’ rights.

As to plaintiffs’ claim that defendant Dorsey’s counsel was inadequate, those

allegations do not state a federal claim over which this Court would have original

 

6 Plaintiffs’ claims against the Assistant US. Attorneys allegedly involved suffer several additional
defects. On a motion to dismiss a Bivens action, the Court must evaluate whether “[t]aken in the light
most favorable to the party asserting the injury, do the facts alleged show the officer’s conduct violated a
constitutional right?” Barham v. Ramsey, 434 F.3d 565, 572 (DC. Cir. 2006). Taking the facts in the
complaint as true in this case, it is not at all clear that plaintiffs’ suffered a constitutional violation, either
at the hands of the Assistant US. Attorneys or otherwise. Moreover, even if plaintiffs had more clearly
stated their case, they face the additional hurdle of the absolute and qualified immunity that prosecutors
enjoy. See Atherton v. D. C. Office ofMayor, 567 F.3d 672, 683 (DC. Cir. 2009) (describing prosecutors’
absolute immunity from suits relating to theirjudicial advocacy); Jones v. Lieber, 579 F. Supp. 2d 175,
179-80 (D.D.C. 2008) (discussing prosecutors’ qualified immunity from suits relating to their
investigative and administrative activities).

12

jurisdiction, and, pursuant to 28 U.S.C. § l367(c)(3), I decline to exercise supplemental
jurisdiction over what amounts to a potential common law claim of legal malpractice.
E. WMATA’S Motion to Dismiss Herbert Nichols

Defendant WMATA moves to dismiss defendant Nichols under Federal Rule of
Civil Procedure 4, asserting there has been no valid service of process on defendant
Nichols. See WMATA’s Partial Consent Motion to Dismiss Herbert Nichols [Dkt. #10].
Rule 4(m) mandates that a defendant be served within 120 days ofthe ﬁling ofthe
complaint. A court may grant an extension, however, upon a showing of good cause or at
its discretion. Henderson v. United States, 517 US. 654, 662 (1996).

As defendant WMATA explains, plaintiffs have alleged that defendant Nichols is
a WMATA transit police officer and applied for a search warrant of plaintiffs’ home.
Compl. Section IV, ii 17. However, WMATA does not now employ, nor did it employ at
the time ofthe incident, anyone by the name of Herbert Nichols. Mem. of P. & A. in
Supp. of Def. WMATA’s Mot. to Dismiss Herbert Nichols 5 [Dkt. #10] (“Def Nichols
Mem.”).7 Thus, although the docket shows that “Herbert Nichols” was served at the
same time as the other WMATA transit police ofﬁcer defendants, no such service
actually occurred. Id. at 6. Plaintiffs do not contest that defendant Nichols is not, and
was not at the relevant time, a WMATA employee as alleged in the complaint. See Pl.’s
Reply 6 [Dkt # 22]. Instead, they suggest that he may be an MPD officer. Id.

Nevertheless, because plaintiffs have not offered any new information to assist the court

 

7 This Court refers to the page numbers assigned in the ECF caption.

l3

ofﬁcers with serving defendant Nichols with process and because this Court ﬁnds that
proceeding on claims against defendant Nichols would be futile in light of the Court’s

finding that plaintiff‘s allegations are altogether insufﬁcient to state a claim as a matter of
law, this Court declines to allow plaintiffs additional time to identify and serve this

defendant.

CONCLUSION
For the foregoing reasons, defendants’ motions to dismiss are GRANTED. A

separate Order consistent with this decision accompanies this Memorandum Opinion.

 

 

l4

Davis was charged with armed robbery and held at the DC. jail for four days. Id. {I 6.

According to plaintiff, the charge was reduced to felony possession of a gun “based
exclusively on the “charge” made by the defendant transit ofﬁcers.” Id.

On June 27, 2013, defendant Colin Dorrity obtained a warrant to search plaintiffs’
home for guns.4 Id. W 7, 1 1. Thereafter, “approximately a dozen transit ofﬁcers dressed
as a military assault team, kicked or rammed the metal front door out of its frame and
burst in with guns drawn, screaming obscene orders as they pointed the guns into the
[plaintiffs’] faces.” Id. 11 14. The plaintiffs were ordered to get down on the ground,
handcuffed, and placed on their couch “as the transit ofﬁcers ransacked their home in a
search ‘for guns’ and ﬁnding none.” Id.

Defendant Dorsey was Mr. Davis” court-appointed counsel who allegedly limited
his representation “to convincing Solomon [ ] to plead guilty.” Id. 11 8. On April 21,
2014, Mr. Davis’ trial date, the US. Attorney’s Ofﬁce dismissed the case without
prejudice. See id. W 15-17. Plaintiff contends that the next day, defendant Herbert
Nichols obtained a warrant to search plaintiffs” home for drugs. Id. 11 17. Later that day,
the search warrant was executed in the same manner as before. See id. ‘11 18. “The transit
ofﬁcers allegedly found to [sic] small bags of marijuana” and took Mr. Davis and

Tavares Davis to the MPD’s 5th District station “where both were processed as ‘criminal

 

4 Plaintiffs reside on Fort Totten Drive in the District’s northeast quadrant. The Court takesjudicial
notice of the fact that their listed address is in walking distance of the Fort Totten Metro Station.

See www.apartments.com (listing distance as .4 miles).

3

defendants’ even though neither had been arrested by an MPD officer.” Id. $1 19. The
US. Attorney decided not to prosecute these charges and dismissed the case. Id. jl 20.

Based on these alleged facts, plaintiffs ﬁled suit in this Court on August 14, 2014,
asserting claims against defendants for “willfully engaging in and carrying forth a
conspiracy that subjected them to numerous violations of their civil, constitution, and
Human rights within a general scheme of continued racial segregation and oppression
otherwise known as "Jim Crow.’” Compl. 3. Plaintiffs seek declaratory relief along with
compensatory and punitive damages. Id. Defendants move to dismiss under Federal
Rules of Civil Procedure l2(b)(1) and (b)(6).

LEGAL STANDARDS

A. Rule 12(b)(1)

Federal district courts are courts of limited jurisdiction and “possess only that

power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co., 51 1

US. 375. 377 (1994). On a motion to dismiss under Rule 12(b)(1) for lack of subject
matter jurisdiction, “[t]he plaintiff bears the burden of establishing both the court’s

statutory jurisdiction and the government’s waiver of its sovereign immunity.” American
Road & Transp, Builders Ass ’72 v. Envtl. Prof. Agency, 865 F. Supp. 2d 72, 80 (D.D.C.

2012). Because subject matterjurisdiction implicates the court’s power to hear a claim, a
Court has “an afﬁrmative obligation to ensure that it is acting within the scope of its
jurisdictional authority.” Grand Lodge ofthe Fraternal Order of Police v. Ashcroft, 185
F. Supp. 2d 9, l3 (D.D.C. 2001). Accordingly, when deciding a Rule 12(b)(1) motion for
lack of subject matter jurisdiction, a court may give closer scrutiny to a plaintiff‘s factual

4

allegations than it does when evaluating a Rule 12(b)(6) motion for failure to state a
claim. Id. at 13-14.
B. Rule 12(b)(6)

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)
challenges the adequacy of a complaint on its face, testing whether a plaintiff has
properly stated a claim. A complaint must be sufﬁcient “to give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests.” Bell All. Corp. v. T wombly,
550 US. 544, 555 (2007) (internal quotation marks omitted). Although a complaint does
not need detailed factual allegations, a plaintiff's obligation to provide the grounds of his
entitlement to relief “requires more than labels and conclusions, and a formulaic
recitation ofthe elements ofa cause of action will not do.” 1d. The facts alleged “must
be enough to raise a right to relief above the speculative level.” Id.

In deciding a Rule 12(b)(6) motion, the court must construe pro se ﬁlings

liberally, Richardson v. United States, 193 F.3d 545, 548 (DC. Cir. 1999), but even apro

se complaint must contain sufﬁcient factual matter, accepted as true, to state a claim for
relief that is “plausible on its face,” Twombly, 550 US. at 570. Further, although factual

allegations are presumed to be true for purposes of deciding the motion, this presumption

does not apply to legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
DISCUSSION
Defendants have ﬁled a total of five separate motions to dismiss in this case,

contending, inter alia, that this Court lacks subject matter jurisdiction over certain of

plaintiffs’ claims and that plaintiff has failed to state a claim for which relief can be
granted. I take each of these motions in turn.
A. WMATA Defendants’ Motion to Dismiss

The crux of plaintiffs’ complaint is that the WMATA transit police lacked policing
authority to engage in the alleged conduct and engaged in a conspiracy to deprive
plaintiffs of their rights in violation of 18 U.S.C. §§ 241, 242. See generally Compl.
Defendants Richard Sarles, Colin Dorrity, Erin Cooper, Joseph Lewis, Brandon Patrick
and WMATA (“WMATA defendants”) move to dismiss on various grounds, including
that they are immune from suit. See generally Mem. of P. & A. in Supp. of Defendants’
Mot. to Dismiss [Dkt. #1 1] (“WMATA Defendants’ Mem.”). I agree.

The Eleventh Amendment to the US. Constitution immunizes a State from suit in
federal court, unless immunity is waived. It provides in pertinent part: “[t]he judicial
power of the United States shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by Citizens of another State.”
US Const. Amend. X1. It is well-established that the amendment applies to suits
brought by citizens against their own States as well. Edelman v. Jordan, 415 US. 651,
662—63 (1974).

“WMATA was created by a compact enacted by the Congress and to which the
Commonwealth of Virginia, the State of Maryland and the District of Columbia are
signatories.” Jones v. Washington Metro. Area Transit Auth, 205 F.3d 428, 432 (DC.
Cir. 2000). Our Circuit has “consistently recognized that in signing the WMATA
Compact, Virginia and Maryland each conferred its immunity upon WMATA, which

6

therefore enjoys, to the same extent as each state, immunity from suit in federal court
based on its performance of governmental functions.” Id. Because the operation of a
police force is a quintessential government function, when the WMATA transit police are
involved, WMATA’S function is governmental in nature. See Morris v. Washington
Metro. Area Transit Auth, 781 F.2d 218, 220 (DC. Cir. 1986); see also Beebe v.
Washington Metro. Area TransitAuth., 129 F.3d 1283, 1287 (DC. Cir. 1997) (specifying
law enforcement as “a ‘quintessential’ governmental function” that “falls within the
scope of WMATA‘s sovereign immunity”). Therefore, I ﬁnd that WMATA is immune
from the claims in this action.

Furthermore, to the extent plaintiffs have sued the other WMATA employees in
their ofﬁcial capacities, they too are immune from suit. The Supreme Court has held that
“ofﬁcial~capacity suits generally represent only another way of pleading an action against
an entity of which an ofﬁcer is an agent.” Hafer v. Melo, 502 US. 21, 25 (1991) (internal
quotation marks omitted). In other words, “the real party in interest . . . is the
governmental entity and not the named ofﬁcial.” Id. Therefore, I treat the claims against
the WMATA employees sued only in their ofﬁcial capacities as claims against WMATA,
and ﬁnd that they are immune. Moreover, while plaintiffs do not directly allege
wrongdoing by defendant Sarles, they suggest that they were dissatisﬁed with his
response to plaintiffs’ complaints regarding the actions of the WMATA transit ofﬁcers
under his authority. Compl. Section IV, ‘.I 21. As such, their complaint suggests a claim
for negligent hiring, training, or supervision; however, our Circuit has held that
WMATA’s “governmental function” immunity encompasses “the hiring, training, and

7

supervision of WMATA personnel.” See Bur/chart v. WMATA, 112 F.3d 1207, 1217

(DC. Cir. 1997). For this reason, defendant Sarles is immune from the claims in this suit
to the extent they relate to his supervisory role.

Although plaintiffs have speciﬁcally stated they are suing the WMATA transit
police officers in their ofﬁcial capacities, it seems they are also stating claims against
these defendants individually. See Compl. Section VI, 1] 2. Nevertheless, plaintiffs’
claims cannot survive WMATA defendants’ motion to dismiss. As a preliminary matter,
defendants argue correctly that plaintiffs’ reliance on 18 U.S.C. § 241 and § 242 as the
jurisdictional basis of their claim that defendants engaged in “an informal conspiracy to
violate [their] civil, constitutional, and Human rights . . . because oftheir race,” Compl.
Section V, ii 1, fails as a matter of law since those federal criminal statutes do not create a
private right of action.5 See Crosby v. Carrel, 308 Fed. Appx. 453 (DC. Cir. 2009) (per
curiam) (“The district court properly rejected appellant’s attempt to invoke 18 U.S.C. §
241 and 18 U.S.C. § 242 to initiate a prosecution against the named defendants because
there is no private right of action under these criminal statutes”). Moreover, even if there
were somejurisdictional hook for plaintiffs’ allegations, plaintiffs’ entire theory for this
casewthat the WMATA transit police were acting without authority—is factually
inaccurate. Far from acting without authority, Section 76 of the WMATA Compact, DC.

Code § 9-1 107.1, explicitly states that WMATA transit police ofﬁcers on duty in the

 

5 For this reason, I ﬁnd that plaintiffs” claim for a “[d]eclaratory judgment on the illegality of
every action committed by each named defendant as a violation of 18 U.S.C. § 241 and 242” also

fails. Compl. Section VI, 11 1.

District of Columbia have the same powers, rights, and responsibilities as a regular MPD
officers. See Griggs v. Washington Metro. Area Transit Auth, 232 F.3d 917, 921 (DC.
Cir. 2000). Accordingly, plaintiffs’ allegations against the WMATA transit ofﬁcers are
insufficient as a matter of law.
B. Defendants MPD and Lanier’s Motion to Dismiss

Plaintiffs assert that defendants MPD and MPD Chief Cathy Lanier (“MPD
defendants”) are involved in the alleged violations because they, acting under an explicit
and/or implicit policy, conspired to confer “de facto” policing authority on WMATA.
See Compl. Section 111. As a preliminary matter, the complaint against MPD is dismissed
because, as MPD defendants correctly assert, MPD is a subordinate entity of the District
of Columbia that is incapable of being sued in its own name. See McRae v. Olive, 368 F.
Supp. 2d 91, 94—95 (D.D.C. 2005) (agreeing that “the MPD is not a separate suable
entity”). It is well-settled that entities within the DC. government are not suable absent
statutory provisions allowing such suit, see T rifax Corp. v. District of Columbia, 53 F.
Supp. 2d 20, 26 (DC. Cir. 1999), and plaintiffs have not, and indeed cannot, point to
such a statute here, see DC. Code § 5—101, et seq. (addressing the duties and powers of
the MPD but containing no provision for MPD to sue or to be sued in its own name).

With respect to defendant Lanier, who is sued in her ofﬁcial capacity as MPD
Chief, MPD defendants rightly acknowledge that this official-capacity complaint against
Lanier may be treated as brought against the District of Columbia. Mem. of P. & A. in
Supp. of Defs. Metropolitan Police Dep’t and Cathy L. Lanier’s Mot. to Dismiss 6 [Dkt.
#15] ("MPD Defs.’ Mem.”); See Hafer, 502 US. at 25. MPD defendants, however,

9

argue that substitution would be futile because plaintiffs have failed to state a claim upon

which relief can be granted. I agree, and, therefore, dismiss the claims against defendant
Lanier.

As stated above, plaintiffs’ reliance on 18 U.S.C. § 241 and § 242 as the
jurisdictional basis of their claims fails as a matter of law. Moreover, even if there were
somejurisdictional hook for plaintiffs’ allegations of conspiracy, the generalized facts
alleged with respect to the MPD defendants fall well short of the pleading standard for
conspiracy. In order to properly allege conspiracy, a plaintiff must allege: (1) an
agreement between two or more defendants, (2) to participate in an unlawful act, (3) an
injury caused by an unlawful overt act performed by one of the parties to the agreement,
and (4) which overt act was done pursuant to and in furtherance of the common scheme.
Halberstam v. Welch, 705 F.2d 472, 477 (DC. Cir. 1983). “[A] conclusory allegation of
agreement at some unidentified point does not supply facts adequate to show illegality,”
Twombly, 550 at 557, and “dismissal is proper when a conspiracy allegation ‘d[oes] not
plausibly suggest an illicit accord . . . .’” RSM Prod. Corp. v. Freshﬁelds Bruckhaus
Deringer US. LLP, 682 F.3d 1043, 1052 (DC. Cir. 2012) (quoting Twombly, 550 US. at
567). In this case, plaintiffs allege that MPD defendants were involved in an illicit
conspiracy based upon their conferring “de facto” policing authority on WMATA.
Compl. Section 111. This assertion is not only insufﬁcient to support a claim of
conspiracy, it is also wholly inaccurate. As MPD defendants point out, the MPD does not

confer jurisdictional authority on WMATA transit police ofﬁcers; rather, Section 76 of

10